                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

FANTASIA TRADING, LLC D/B/A
ANKERDIRECT,

                   Plaintiff,                         C.A. No. 20-1093-LPS
         v.
                                                      DEMAND FOR JURY TRIAL
360 ELECTRICAL, LLC,

                   Defendant.



                 UNOPPOSED MOTION AND ORDER FOR EXTENSION OF TIME

         WHEREAS Plaintiff Fantasia Trading, LLC d/b/a Ankerdirect (“Ankerdirect”) has

requested, subject to the approval and order of the Court, to extend its deadline to answer, move,

or otherwise respond to the Counterclaims filed by Defendant 360 Electrical, LLC (“360

Electrical”) in this action (D.I. 9) by an additional 28 days, until January 18, 2021; and

         WHEREAS 360 Electrical does not oppose that request;

         NOW THEREFORE, Ankerdirect’s deadline to answer, move, or otherwise respond to

the Counterclaims in this action is hereby extended until Monday January 18, 2021.

                                                      ASHBY & GEDDES

                                                      /s/ John G. Day
                                                      John G. Day (#2403)
                                                      Andrew C. Mayo (#5207)
                                                      500 Delaware Avenue, 8th Floor
                                                      P.O. Box 1150
                                                      Wilmington, DE 19899
                                                      (302) 654-1888
                                                      jday@ashbygeddes.com
                                                      amayo@ashbygeddes.com

                                                      Counsel for Plaintiff




{01645532;v1 }
Of Counsel:

Richard Martinelli
rmartinelli@orrick.com
Weimin Ning
wning@orrick.com
ORRICK, HERRINGTON & SUTCLIFFE LLP
51 West 52nd Street
New York, NY 10019-6142
Telephone: +1 212 506 5000
Facsimile:    +1 212 506 5151

Lillian Mao
lmao@orrick.com
ORRICK, HERRINGTON & SUTCLIFFE LLP
1000 Marsh Road
Menlo Park, CA 94025-1015
Telephone: +1 650 614 7400
Facsimile:   +1 650 614 7401

Yufeng (Ethan) Ma
yma@orrick.com
ORRICK, HERRINGTON & SUTCLIFFE LLP
47/F Park Place
1601 Nanjing Road West
Shanghai, 200040
People’s Republic of China
Telephone: +86-21-6109-7108

Dated: December 16, 2020




         SO ORDERED this ________ day of _______________, 202_.



                                              Chief Judge




{01645532;v1 }                            2
